—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered May 23, 1996, convicting him of burglary in the first degree, robbery in the first degree, and sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
At trial, the defendant did not request a jury instruction on the defense of intoxication and its effect on intent. Therefore, the defendant failed to preserve this issue for appellate review (see, CPL 470.05 [2]; People v Adams, 166 AD2d 711). In any event, in viewing the intoxication evidence in the light most favorable to the defendant (see, People v Cortez, 184 AD2d 571), there was insufficient evidence regarding the effect the liquor the defendant consumed had on him to warrant a charge on intoxication (see, People v Rodriguez, 76 NY2d 918).
Contrary to the defendant’s contention, his sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Mangano, P. J., Bracken, Altman and McGinity, JJ., concur.